NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10430

                Plaintiff-Appellee,             D.C. No. 3:15-cr-00579-VC

 v.
                                                MEMORANDUM*
BRIGIDO RANGEL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Brigido Rangel appeals from the district court’s judgment and challenges the

52-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute and possess with intent to distribute heroin and methamphetamine, and

distribution and possession with intent to distribute heroin and methamphetamine,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Rangel contends that the district court erred by denying his request for a

minor role reduction under U.S.S.G. § 3B1.2. He argues that the district court

failed to consider all of the factors listed in the commentary to the Guideline and

did not adequately explain its reasons for denying the adjustment. We review the

district court’s interpretation of the Guidelines de novo and its application of the

Guidelines to the facts for abuse of discretion. See United States v. Gasca-Ruiz,

852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      Although the district court did not discuss all of the factors listed in the

commentary to the minor role Guideline, the record shows the district court was

aware of and considered those factors. See United States v. Diaz, 884 F.3d 911,

916 (9th Cir. 2018). Moreover, the district court’s reasoning for denying the minor

role adjustment is apparent from its lengthy colloquy with the parties. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (sentencing explanation can be

inferred from the record). In light of the totality of the circumstances, including

the large amount of heroin and methamphetamine Rangel transported, his prior

successful transportations, and the organization’s apparent trust in Rangel, the

district court did not abuse its discretion in denying the adjustment. See U.S.S.G.

§ 3B1.2 cmt. n.3(C).


                                           2                                     17-10430
AFFIRMED.




            3   17-10430